Citation Nr: 0819836	
Decision Date: 06/17/08    Archive Date: 06/25/08

DOCKET NO.  01-09 111A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Eckart, Counsel




INTRODUCTION

The veteran had active service from August 1995 to September 
1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.

The Board remanded this matter for further development in 
July 2004 along with additional issues that were on appeal.  
In a November 2005 decision, the Board disposed of other 
issues on appeal and remanded this remaining issue for 
further development.  This case is now returned to the Board 
for further consideration.


FINDINGS OF FACT

1.  The veteran failed to appear for a scheduled VA 
examination in October 2007 after receiving notice of this 
examination in September 2007.  He did not provide evidence 
of good cause for this failure to appear.

2.  The available competent medical evidence reflects that 
the veteran's current tinnitus did not begin in service, nor 
is it shown to have been due to any in-service incident 
therein.


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1101, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Duty to notify and assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims (Court) held, in part, 
that a VA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  In the present case, the unfavorable AOJ 
decision that is the basis of this appeal was already decided 
and appealed prior to the enactment of the current section 
5103(a) requirements in 2000.  The Court acknowledged in 
Pelegrini that where, as here, the § 5103(a) notice was not 
mandated at the time of the initial AOJ decision, the AOJ did 
not err in not providing such notice.  Rather, the appellant 
has the right to a content complying notice and proper 
subsequent VA process.  Pelegrini, 18 Vet. App. at 120.

In the present case, the veteran's claim on appeal was 
received in March 2000 for tinnitus and the claim was denied 
by the RO in November 2000.  In this case, the VA's duty to 
notify was satisfied subsequent to the initial AOJ decisions 
by way of a letter(s) sent to the appellant on July 2003.  
This letter provided initial notice of the provisions of the 
duty to assist as pertaining to entitlement to service 
connection, which included notice of the requirements to 
prevail on these types of claims, of his and VA's respective 
duties, and he was asked to provide information in his 
possession relevant to the claims.  Additional letters were 
sent in July 2004, January 2005 and January 2006.  The duty 
to assist letters, specifically notified the veteran that VA 
would obtain all relevant evidence in the custody of a 
federal department or agency.  He was advised that it was his 
responsibility to either send medical treatment records from 
his private physician regarding treatment, or to provide a 
properly executed release so that VA could request the 
records for him.  The veteran was also asked to advise VA if 
there were any other information or evidence he considered 
relevant to this claim so that VA could help by getting that 
evidence.  The claim was readjudicated and a supplemental 
statement of the case was issued on December 2007 and again 
in January 2008.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  Service 
medical records were previously obtained and associated with 
the claims folder.  Furthermore, VA and medical records were 
obtained and associated with the claims folder.  The veteran 
was given the opportunity to advise the VA of private records 
or otherwise submit private records but did not do so.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The veteran failed to 
appear for a VA examination scheduled for October 2007 and 
did not provide good cause for such failure to appear and has 
not replied to any correspondences from the VA regarding this 
matter.  The Board notes that the appellant was notified by 
the VA about the significance of 38 C.F.R. § 3.655 in the 
January 2008 supplemental statement of the case and prior to 
the examination he was advised by letters sent via the AOJ in 
January 2006 and in September 2007 that a failure to report 
for examination without good cause could result in the loss 
or discontinuation of benefits and that the claim would be 
rated based on the evidence of the record.  In addition, the 
December 2007 and January 2008 supplemental statements of the 
case discussed 38 C.F.R. § 3.655 in detail including the 
consequences of failure to appear for a VA examination in an 
increased rating claim.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 
473 (2006), which held that the notice requirements of 38 
U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  The veteran 
was provided such notice in the December 2007 and January 
2008 supplemental statements of the case.  

II.  Service Connection

Service-connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  In addition, service-connection may be 
granted for any disease diagnosed after discharge, when all 
of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  In order to establish service connection, 
a claimant must generally submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus or relationship between the current disability and 
the in-service disease or injury.  Pond v. West, 12 Vet. App. 
341, 346 (1999).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A 
veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence.  
See also 38 C.F.R. § 3.102.  When a veteran seeks benefits 
and the evidence is in relative equipoise, the veteran 
prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
The preponderance of the evidence must be against the claim 
for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 
518 (1996).

First the Board shall address the veteran's failure to appear 
at a VA examination which had been scheduled for October 2007 
pursuant to the Board's November 2005 remand instructions.  
The Board in November 2005 had found that the previous VA 
examinations failed to provide an etiology opinion and thus 
were inadequate and thus remanded the matter to obtain a VA 
examination with etiology opinion regarding tinnitus.  

A January 2006 VA duty to assist letter advising the veteran 
of upcoming plans to schedule a VA examination was returned 
as undeliverable.  Thereafter in September 2007 a report of 
contact verified the veteran's current address.  The VA then 
sent two letters to this current address in September 2007, 
with the first letter generally advising him as to upcoming 
plans to schedule a VA examination and second letter that 
specifically advised the veteran of the date, time and 
location of a VA examination scheduled for October 2007.  The 
veteran failed to appear for the examination scheduled for 
October 2007 and did not submit any communication as to the 
reason for his failure to appear. 

The governing regulation is clear in that when entitlement or 
continued entitlement to a benefit cannot be established or 
confirmed without a current VA examination or reexamination, 
and a claimant, without good cause, fails to report for such 
examination or reexamination, action shall be taken in 
accordance with paragraph (b) of this section. 38 C.F.R. § 
3.655 (2007).  When a claimant fails to report for an 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  38 C.F.R. § 3.655(b) (2007).  When a 
claimant fails to report for an examination scheduled in 
conjunction with any other original claim or a claim for 
increase, the claim shall be denied.  38 C.F.R. § 3.655(b) 
(2007).  Claimant's are expected to comply with reasonable 
requests.  Wood v. Derwinski, 1 Vet. App. 190 (1991) (the 
duty to assist in the development of claims is not a one-way 
street; claimants are expected to comply with reasonable 
requests).

In light of the veteran's failure to appear for an 
examination, the Board shall adjudicate this claim on the 
presently available evidence as follows in accordance with 38 
C.F.R. § 3.655.

Among the evidence includes service treatment records which 
are negative for any ear complaints such as tinnitus and 
there is also no evidence of a head injury that could have 
resulted in tinnitus.  The July 1994 enlistment examination 
showed normal ears and audiology findings and in the report 
of medical history he checked "yes" for the ear, nose, 
throat portion of the questionnaire, but circled the throat 
as the one causing him trouble.  Audiology examinations from 
July 1994 and June 1995 were also noted to be normal.  A 
December 1995 overseas screening report of medical history 
revealed him to deny ear trouble or hearing loss or history 
of head injury.  Much of the service treatment records 
addressed treatment for idiopathic autoimmune hemolytic 
anemia beginning in February 1997, but with no findings or 
complaints of tinnitus.  The September 1997 Medical Board 
which primarily addressed the autoimmune hemolytic anemia 
made no mention of tinnitus in the veteran's medical history 
or current complaints.  Likewise a March 1998 psychiatric 
evaluation report did not mention a history or complaints of 
tinnitus.  A February 1998 separation examination was noted 
to show scarring in both ears (AU), with erythema left ear 
(AS) external canal.  However the audiology examination was 
normal and the accompanying report of medical history 
revealed the veteran to deny ear trouble.  

Postservice evidence obtained includes VA records from 2000 
to 2004 which document treatment for various medical 
complaints and injuries, but reveal no findings or complaints 
of tinnitus or of ear problems in general.  Likewise VA 
examination reports from September 2002 and November 2002 do 
not mention any ear complaints or any findings regarding the 
ears.

The report of a January 2005 VA general medical examination 
did include review of the claims file and addressed multiple 
medical complaints said to have started in service.  The 
history did not include any mention of tinnitus or ear 
problems.  Physical examination revealed the ears tympanic 
membranes (TM) to be clear.  The assessment included tinnitus 
and the veteran was to see audio.  However a subsequent note 
stated that audio examination was not indicated.  A January 
2005 VA liver disorders examination revealed no findings or 
complaints regarding the ears, but did note that a full 
neurological examination was normal.  

VA records from 2004 to 2007 addressed various medical 
complaints but revealed no findings or complaints of 
tinnitus.  A February 2007 emergency room note for an arm 
injury did include a review of systems that was negative for 
any significant ear findings.  

Based on a review of the evidence the Board finds that 
service connection is not warranted for tinnitus.  There is 
no evidence of a tinnitus disorder having manifested in 
service, and the bulk of the postservice records and 
examination reports fail to give a diagnosis of tinnitus.  
While there was evidence on separation of scarring in both 
ears and erythema of the left ear, there is no evidence that 
these findings resulted in tinnitus, and subsequent 
examination in January 2005 revealed the TM's of both ears to 
be intact.  The only diagnosis of tinnitus made was in the 
January 2005 VA general medical examination and this 
examination lacked any opinion regarding the etiology of this 
tinnitus.  The veteran failed to appear for a VA examination 
scheduled in October 2007 to clarify this matter, and thus 
evidence that could have been pertinent to this claim was not 
obtained, but in light of the veteran's failure to cooperate 
there is no duty to obtain further evidence.  See Wood, 
supra.  

As a preponderance of the evidence is against the award of 
service connection, the benefit of the doubt doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).




ORDER

Service connection for tinnitus is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


